DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dalland et al (US Patent 6,581,546). Regarding claim 1, Dalland teaches an animal containment system having a dynamically changing perimeter which is structurally similar to the Applicant’s animal training apparatus.  More specifically, the device includes an animal training apparatus 10 worn on an animal via a collar 20 to deliver stimulation in the form of vibration, sound or shock to the animal.  A microprocessor 22 controls the stimulation module  or shock generation circuit 26.  See first two paragraphs of description.  Additionally, as discussed in paragraph [16] the user can program the distance to the perimeter. As for claims 2 and 3, the communication interface comprises an antenna 14 and receiver 16 to electrically connect the microprocessor 22 to an external computer terminal or personal computer, see paragraph 6 of the description.  Regarding claims 4 and 6, see background/summary, the device of Dalland et al is programmable via the user for perimeter distance, the shock or other stimulus to the animal.  As for claims 5 and 7, accelerometer 40 and 42 act as a sensor to detect whether the animal did or did not do the particular behavior. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T. PRICE JR whose telephone number is (571)272-6892. The examiner can normally be reached Monday-Friday 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD T PRICE JR/Primary Examiner, Art Unit 3643